DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

If statements
As a preliminary matter, "if" statements are noted in the claims. It has been held that steps followed by "if" condition need not be performed in the event that the condition is not met (Ex parte Randal C. Schulhauser; Appeal 2013-007847). Therefore the steps followed by the "if" statements may not be given patentable weight (Please refer to MPEP 2111.04. II).

Specification
The disclosure is objected to because of the following informalities: The use of the terms WI-FI, MIFI, and WIMAX, which are trade names or marks used in commerce, have been noted in this application. The terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
Appropriate correction is required.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer-readable medium”, given broadest reasonable interpretation, can be interpreted as carrier signal, which is non-statutory under 35 U.S.C. 101. Instant specification fails to explicitly exclude “computer-readable medium” from transitory subject matter. 
Applicant is suggested to amend claims 17-20 to recite “non-transitory computer-readable medium” to exclude carrier signal.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites, in part, “the event report request is configured to be supplied to the one of the NEF or PCF by a Session Management Function (SMF)”, i.e., the event report request is supplied by the SMF to the NEF. However, instant disclosure discloses:
 [0083]      In this embodiment, the NEF can enable network capability exposure for the PDU session status of the UE (e.g., establishment/ modification/deactivation) from an SMF. FIG. 11 illustrates an SMF Event Exposure Subscribe, Unsubscribe, and Notify procedure in accordance with some embodiments. In this embodiment, if the NEF/PCF subscribes to this event, based on the AF's service request, the NEF/PCF may receive the current status of a UE or a group of UEs, and report for updated PDU session status of a UE or any UE in the group when SMF becomes aware of a PDU session status change of the UE.  

	In combination with Fig. 11, it appears the NEF supplies a request to the SMF, and the SMF in response supplies status information (event) to the NEF. Support for SMF supplying event report request to NEF could not be found in the instant disclosure and therefore instant disclosure fails to provide support for claimed limitations “the event report request is configured to be supplied to the one of the NEF or PCF by a Session Management Function (SMF)” to convey that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2022/0159446 A1, hereinafter Zhou).

Regarding claim 1, Zhou discloses an apparatus for an application function (AF) (Abstract, Fig. 8 and Fig. 9, paragraphs 353 and 384) configured for operation in a fifth-generation system (5GS) (paragraph 73 and Fig. 2A, 5G network) for enabling multiple access management service (MAMS) (the limitation for enabling multiple access management service (MAMS) has not been given patentable weight because when reading the preamble in the context of the entire claim, the recitation “for enabling multiple access management service (MAMS)” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02), the apparatus comprising: 
processing circuitry (paragraphs 353 and 384, processor) configured to: 
encode, for transmission to one of a network exposure function (NEF) if the AF is in an external data network or policy control function (PCF) if the AF is in a trusted domain, an event report request for service subscription to an event report of a user equipment (UE) (paragraph 216, “AF sends an event notification request to the NEF”; paragraph 219, “the event notification request in step 506 carries an external group identifier or indication information used to indicate all UEs. The external group identifier is used to indicate that the event notification request is applicable to a UE (which may be one or more UEs) corresponding to the external group identifier”; paragraph 853, sending unit being a transmitter and paragraphs 372, “sending unit 801 is configured to send an event notification request to a network exposure function network element”, such that the event notification request is encoded by transmitter/signal processing circuitry to be transmitted to NEF for external UE; paragraph 335, notification indicating AF is local), the event report indicating a current status or a change in an event status for the UE from a network function (paragraphs 240-242, event notification for update information related to UE); 
decode. from the one of the NEF or PCF. a particular event report indicating a status of a requested event for the UE: and memory configured to store the event report (paragraph 354 and 365, AF receives event report, and the event report would be inherently stored in memory of the AF for processing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of 3GPP TS 23.502 V16.1.0, 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Procedures for the 5G System; Stage 2 (Release 16), dated June 2019 (hereinafter 3GPP).

Regarding claim 2, Zhou discloses the limitations of claim 1 as applied above. Zhou does not explicitly disclose the event report request is for the current registration state or a change in registration state for the UE from an access and mobility function (AMF).
In an analogous art, 3GPP discloses a procedure for subscribing to event notification for NEF to monitor events (4.15.2 to 4.15.3.2.3), wherein an AF sends a request to an NEF to subscribe for one or several events identified by Event ID (4.15.3.2.3 and Fig. 4.15.3.2.3-1, step 1), and an AMF is configured to notify change of registration at the AMF based on Event ID (4.15.4.2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include event ID for notifying change of registration as disclosed by 3GPP to the event notification request of Zhou in order for AF to subscribe for updated registration information from AMF.

Regarding claim 6, Zhou discloses the limitations of claim 1 as applied above. Zhou further discloses a PDU session is established (Fig. 5 and paragraph 194), but does not explicitly disclose the event report request further indicates if a packet data unit (PDU) session has been established for the UE, and, if so, which of a single or multiple access (MA) PDU session the PDU session is.
3GPP discloses when subscribing for event reporting, a network function consumer provides target of event reporting, indicating a specific PDU session and event ID associated with the same target of event reporting and corresponding to multiple PUD sessions (4.15.1) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the event notification request as disclosed by Zhou to indicate PDU session information as specified by 3GPP to provide report for PDU session and thereby comply with 3GPP standard.

Regarding claim 19, Zhou discloses a computer-readable storage medium that stores instructions for execution by one or more processors of a policy and control function (PCF) (Abstract, Fig. 8 and Fig. 9, paragraphs 353 and 384, PCF; paragraphs 353 and 384, processor executing instructions stored in a storage unit), the instructions when executed configure the one or more processors to: 
decode, from an application function (AF), a request for service report of a user equipment (UE) (Fig. 4, paragraphs 124-126, Fig. 5, paragraphs 198 and 207, PCF receives event notification quest from AF; 
in response to reception of the request from the AF, subscribe to a report event of the UE (paragraphs 201 and 218, the request is to subscribe for event notification); 
decode, from an access and mobility function (AMF), a report event indicating a state change of the UE (paragraphs 247, 262-264, PCF receives event information from AMF via SMF); and 
encode, for transmission to the AF, a report (Fig. 5A-6B, paragraphs 258 and 303-305, report is transmitted to AF via PCF).
Zhou does not expressly disclose the request is for service subscription to a registration-state report and the PCF transmits a registration-state report indicating if the UE is registered.
In an analogous art, 3GPP discloses a procedure for subscribing to event notification for NEF to monitor events (4.15.2 to 4.15.3.2.3), wherein an AF sends a request to an NEF to subscribe for one or several events identified by Event ID (4.15.3.2.3 and Fig. 4.15.3.2.3-1, step 1), and an AMF is configured to notify change of registration at the AMF based on Event ID (4.15.4.2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the request for event notification as disclosed by Zhou to subscribe for registration information provided by AMF of 3GPP in order for AF to subscribe for updated registration information from AMF.

Allowable Subject Matter
Claims 3-5 and 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al. (US 2021/0345067 A1) discloses an NEF for exposing services capabilities to application functions (paragraph 2).

Sabella et al. (US 2018/0183855 A1) discloses a network architecture for Multiple Access Management Protocol (MAMP) (paragraph 171 and Fig. 10), wherein an application function is connected to an external network via an IP interface (paragraph 61).

“Unlicensed Integration with 5G Networks” by WBA 5G Workgroup, dated October 2018, discloses integration of WI-FI networks and 5G networks for multiple access (p. 2, Introduction).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645